Case 1:20-cv-02389-DDD-NRN Document 20 Filed 10/08/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
  McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity.

        Defendants.
  ______________________________________________________________________________

          CERTIFICATE OF REVIEW PURSUANT TO C.R.S. § 13-20-602(3)(a)
  ______________________________________________________________________________

         Plaintiffs, by and through their undersigned counsel of record and pursuant to C.R.S. §

  13-20-602(3)(a), certify as follows:

         1.      Counsel have consulted with medical professional(s) with expertise in the areas of

  the alleged negligent conduct as set forth in Plaintiffs’ Complaint and Jury Demand [Doc. 1].
Case 1:20-cv-02389-DDD-NRN Document 20 Filed 10/08/20 USDC Colorado Page 2 of 3




         2.      The medical professional who has been consulted has reviewed the known facts,

  including such records, documents, and other materials which the professional has found to be

  relevant to the allegations of negligent conduct as complained of in Plaintiffs’ Complaint and

  Jury Demand [Doc. 1].

         3.      Based upon review of such facts, the medical professional has concluded that the

  filing of the claims that are subject to C.R.S. § 13-20-602 does not lack substantial justification

  within the meaning of C.R.S. § 13-17-102(4).

         4.      The medical professional who has reviewed all known facts relevant to the

  allegations of negligent conduct as contained in Plaintiffs’ Complaint and Jury Demand meets

  the requirements set forth in C.R.S. § 13-64-401.

         DATED the 8th day of October 2020.

                                                Killmer, Lane & Newman, LLP

                                                s/ Mari Newman
                                                __________________________
                                                Mari Newman
                                                Michael Fairhurst
                                                Liana Gerstle Orshan
                                                1543 Champa Street, Suite 400
                                                Denver, Colorado 80202
                                                Phone: (303) 571-1000
                                                mnewman@kln-law.com
                                                mfairhurst@kln-law.com
                                                lorshan@kln-law.com

                                                Attorneys for Plaintiffs

                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 8, 2020, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will send notification of such filing to the following:

  Peter Morales
  Isabelle Evans
  Aurora City Attorney’s Office
Case 1:20-cv-02389-DDD-NRN Document 20 Filed 10/08/20 USDC Colorado Page 3 of 3




  15151 E. Alameda Parkway, Suite 5300
  Aurora, CO 80012
  pmorales@auroragov.org
  ievans@auroragov.org

  Counsel for Defendant City of Aurora, and Defendants Woodyard, Roedema, Rosenblatt, Green,
  Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec, Cooper, in
  their official capacities

  Jonathan M. Abramson
  Yulia Nikolaevskaya
  Kissinger & Fellman, P.C.
  3773 Cherry Creek N. Dr., #900
  Denver, CO 80209
  jonathan@kandf.com
  julie@kandf.com

  Attorney for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
  Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

  Stephen J. Hensen
  Partner
  Hensen | DuWaldt
  1001 Bannock St., Suite 39
  Denver, CO 80204
  steve@hendulaw.com

  Attorney for Dr. Eric Hill

  Michael Lowe
  David Goddard
  Bruno, Colin & Lowe, P.C.
  1999 Broadway, Suite 4300
  Denver, Colorado 80202
  MLowe@brunolawyers.com
  dgoddard@brunolawyers.com

  Attorneys for Defendants Cichuniec and Cooper in their individual capacities

                                             KILLMER, LANE & NEWMAN, LLP

                                             s/ Jesse Askeland
                                             ___________________________
                                             Jesse Askeland
